DETAILED ACTION
This office action is in response to applicant’s filing dated October 27, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claim(s) 1, 2, 5, 7, 9, 10, and 21-23 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed March 22, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 21 and 22; cancelation of claim(s) 3, 4, 6, 8, and 11-20; and addition of new claim(s) 23. 
Applicants elected without traverse a formulation species comprising a CCR2 inhibitor, RS504393 and a vector encoding KLF4 in the reply filed on February 12, 2020.  The requirement is still deemed proper.  New claim 21 is directed to the elected species and thus is presently under examination.
Claims 1, 2, 5, 7, 9, 10, 21, and 22 are presently under examination as they relate to the elected species:  RS504393 and a vector encoding KLF4.

Priority
The present application which claims benefit of US Provisional Application No. 62/644,792 filed on March 19, 2018.  The effective filing date of the instant application is March 19, 2018. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1, 2, 5, 7, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pfleger et al (WO 2012/094703 A1, cited in a previous Office Action) in view of Higgins et al (Chemokine Biology—Basic Research and Clinical Application. Birkhäuser Basel, 2007. 115-123, cited in a previous Office Action), Wang et al (Basic Res Cardiol, 2017; 112:25 pages 1-11, cited in a previous Office Action), and Schiattarella et al (Circulation, 2015; 131(16):1435-1447).
Regarding claims 1, 7, and 23, Pfleger teaches a method for the treatment of a condition or disease comprising administering to a subject a therapeutically effective amount of a chemokine receptor pathway inhibitor (claim 31 and 32), wherein the condition is hypertrophic cardiomyopathy, chronic heart failure, and myocardial infarction and its sequelae (claim 33) wherein a chemokine receptor pathway inhibitor is RS504393 (claims 5 and 21).
Pfleger does not explicitly teach the cardiomyopathy is pressure overload-induced cardiac hypertrophy or that the CCR2 inhibitor is administered to the subject during the occurrence of pathological cardiac hypertrophy decompensation.
However, Higgins teaches RS504393 is a CCR2 antagonist (Table 1).
Wang teaches inhibition of monocyte trafficking using CCR2 or a monocyte chemoattractant protein-1 knockout or their neutralizing antibodies significantly reduced pressure overload-induced macrophage infiltration and myocardial fibrosis, without affecting cardiac hypertrophy; inhibition of monocyte recruitment using a CCR2 inhibitor attenuated myocardial inflammation and injury repair due to a DT-induced cardiomyocyte death and apoptosis in mice; moreover, manipulation of macrophage polarization reduced cardiac hypertrophy and fibrosis, and preserved cardiac function (page 7, right, last paragraph).
Moreover, Schiattarella teaches when the pressure overload state is persistent, the hypertrophic phenotype of the myocardium inexorably progresses to a state of decompensation and clinical heart failure (page 2, 1st full paragraph).  
prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to administer the CCR2 antagonist, RS504393, during late-phase overload hypertrophy and/or cardiac hypertrophy decompensation with an expectation of success, since the prior art establishes that inhibition of CCR2 reduced pressure overload-induced macrophage infiltration and myocardial fibrosis and reduced cardiac hypertrophy and fibrosis and preserved cardiac function.  Moreover, it would have been prima facie obvious to administer the RS504393 during any phase of pressure overload hypertrophy, late phase pressure overload hypertrophy, cardiac hypertrophy decompensation, and heart failure since the prior art establishes that RS504393 is useful for treating hypertrophic cardiomyopathy and heart failure and pressure-overload hypertrophy, cardiac hypertrophy decompensation and clinical heart failure are progressive states hypertrophy to heart failure. 
Regarding the limitation “to inhibit infiltrations of blood-borne macrophages into myocardium of the subject and the blood-borne macrophages of instant claim 5, the limitations of these claims, are considered to simply express the intended result of a process step 

Regarding claim 2, Pfleger teaches the chemokine receptor pathway inhibitor is provided at a dose of between 5 mg to 2000 mg per day and more preferably the chemokine receptor pathway is provided at a dose of between 5 mg to 50 mg per day.  This has been construed to anticipate an amount effective to preserve cardiac function in view of the specification teaching a daily dosage of the compositions may be from about 0.1 ng to about 1,000 mg per patient per day see paragraph [0071].
  
Taken together, all this would result in the practice of the method of claims 1, 2, 5, 7, and 23 with a reasonable expectation of success.


Claim Rejections - 35 USC § 103
Claims 9, 10, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfleger et al (WO 2012/094703 A1, cited in a previous Office Action) in view of Higgins et al (Chemokine Biology—Basic Research and Clinical Application. Birkhäuser Basel, 2007. 115-123, cited in a previous Office Action), Wang et al (Basic Res Cardiol, 2017; 112:25 pages 1-11, cited in a previous Office Action), and Schiattarella et al (Circulation, 2015; 131(16):1435-1447) as applied to claims 1, 2, 5, 7, and 23 above, and further in view of  Liao et al (J Mol Cell Cardiol, 2010; 49(2):334-338) and Efe et al (US 2017/0159019 A1).
Pfleger, Higgins, Wang, and Schiattarella teach all the limitations of claims 9, 10, 21, and 22, (see above 103), except wherein the method further comprises administering to the subject an agent that promotes expression of KLF4.
However, Liao 2010 teaches overexpression of KLF4 in neonatal rat ventricular myocytes inhibits three cardinal features of cardiomyocyte hypertrophy: fetal gene expression, protein synthesis, and cell enlargement (abstract) and KLF4 is induced by hypertrophic stimuli and is necessary for the compensated response to pressure overload in vivo (page 4, last paragraph).
Efe teaches a method of treating a subject comprising administering a pharmaceutical composition comprising cells having a second non-pluripotent cell fate obtained by converting an animal cell from a first non-pluripotent cell fate comprising introducing a polynucleotide encoding a Klf4 polypeptide (claims 49 and 53 wherein the subject has cardiomyopathy (claim 55).  A polynucleotide encoding a Klf4 polypeptide reads on a KLF4 vector.
As such, since Pfleger, Higgins, Wang and Schiattarella suggest a method of treating  cardiomyopathy, hypertrophic cardiomyopathy, and chronic heart failure, comprising prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method suggested by Pfleger, Higgins, Wang and Schiattarella to further comprise administering a KLF4 vector as suggested by Liao and Efe with an expectation of success, since the prior art establishes that a KLF4 is necessary for the compensated response to pressure overload in cardiomyocytes and is useful for treating cardiomyopathy.

Regarding claim 10, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).

Regarding claim 22, Efe teaches expression cassette refers to a polynucleotide comprising a promotor or other regulatory sequence operably linked to a sequence encoding a protein [0065]; for proteins to be expressed in a cell (Klf polypeptide), one or multiple 
Taken together, all this would result in the practice of the method of claims 9, 10, 21, and 22 with a reasonable expectation of success.

Response to Arguments
Applicant argues:
Pfleger teaches a combination therapy including an angiotensin receptor blocker and a chemokine receptor pathway inhibitor, such as RS504393, from a laundry list of diseases, such as cardiovascular diseases including hypertrophic cardiomyopathy. Pfleger, however, fails to explicitly teach or exemplify the treatment of hypertrophic cardiomyopathy using a CCR2 antagonist alone or in combination with an angiotensin receptor blocker, let alone the treatment of pressure overload-induced cardiac hypertrophy. Furthermore, Pfleger is silent regarding administering a CCR2 antagonist to the subject during the occurrence of pathological cardiac hypertrophy decompensation or to inhibit infiltrations of blood-borne macrophages into myocardium of the subject. Higgins is merely cited for the teaching that RS504393 is a CCR2 antagonist.  The most recent Office Action mailed July 27th, 2021, acknowledges that Pfleger does not explicitly teach administering the CCR2 antagonist to the subject during the occurrence of pathological cardiac hypertrophy decompensation. However, the Office Action argues Pfleger teaches a method of treating cardiomyopathy, hypertrophic cardiomyopathy, and chronic heart failure comprising administering RS504393 since Higgins teaches RS504393 is a CCR2 antagonist, since Wang teaches that inhibition of CCR2 significantly reduced pressure 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
The Examiner acknowledges that Pfleger does not explicitly teach administering the CCR2 antagonist to the subject during the occurrence of pathological cardiac hypertrophy decompensation.  However, as set forth above, since Pfleger teaches a method of treating cardiomyopathy, hypertrophic cardiomyopathy, and chronic heart failure, comprising administering RS504393.  As set forth above, Higgins establishes that RS504393 is a CCR2 antagonist.  Thus, Plefer teaches a method of treating cardiomyopathy, hypertrophic cardiomyopathy, and chronic heart failure, comprising administering a CCR2 antagonist, RS504393.  As set forth above, Wang teaches that inhibition of CCR2 significantly reduced pressure overload-induced macrophage infiltration and myocardial fibrosis and reduced cardiac hypertrophy and fibrosis and preserved cardiac function and Schiattarella teaches when the pressure overload state is persistent, the hypertrophic phenotype of the myocardium inexorably progresses to a state of decompensation and clinical heart failure.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to administer the CCR2 antagonist, RS504393, during late-phase overload hypertrophy and/or cardiac hypertrophy decompensation with an expectation of success, since the prior art establishes that inhibition of CCR2 reduced pressure prima facie obvious to administer the RS504393 during any phase of hypertrophic cardiomyopathy including pressure overload hypertrophy, late phase pressure overload hypertrophy, cardiac hypertrophy decompensation, and heart failure since the prior art establishes that RS504393 is useful for treating hypertrophic cardiomyopathy and heart failure and pressure-overload hypertrophy, cardiac hypertrophy decompensation and clinical heart failure are progressive states cardiac hypertrophy to heart failure. 

With regard to the argument that Pfleger does not explicitly teach or exemplify the treatment of cardiomyopathy using a CCR2 antagonist alone or in combination with an angiotensin receptor blocker, MPEP 2144.07 states that “[T]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.”  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicant is also reminded that “[l]t is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” In the instant case, Pfleger explicitly teaches a method of treating hypertrophic cardiomyopathy comprising administering a chemokine receptor pathway inhibitor in the claims (see claims 31-33) and that a chemokine receptor pathway inhibitor is RS504393 (claims 5 and 21).  Thus, 


Applicant argues:
Wang et al. fails to describe the effect of a CCR2 antagonist in a hemodynamic stress model (i.e., a non-myocardial injury model), such as a pressure overload hypertrophy model, capable of modeling the transition from compensatory cardiac hypertrophy to pathological cardiac hypertrophy decompensation and heart failure as described in the present specification. More importantly, Wang fails to teach that a CCR2 antagonist, such as RS504393, can be employed in an effective method of treating a cardiac hypertrophy when administered during the occurrence of pathological cardiac hypertrophy decompensation as Wang fails to appreciate that CCR2 administration at this time can inhibit blood-borne macrophage ingress into myocardium of the subject that leads to decompensation cardiac hypertrophy.  Schiattarella et al. fail to teach that a CCR2 antagonist, such as RS504393, can be employed in an effective method of treating a cardiac hypertrophy when administered during the occurrence of pathological cardiac hypertrophy decompensation as Schiattarella et al. fail to appreciate that CCR2 administration at this time can inhibit blood-borne macrophage ingress into myocardium of the subject that leads to decompensation cardiac hypertrophy.  Schiattarella et al. are silent regarding blood-borne macrophages and their role in decompensation cardiac hypertrophy.  Schiattarella et al. fail to recognize the effectiveness of administering a CCR2 antagonist to the subject during the occurrence of pathological cardiac 

	 


Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, as set forth above, the rejection is based on the combined teachings of the cited references.  As set forth above, Pfleger teaches a method of treating cardiomyopathy, hypertrophic cardiomyopathy, and chronic heart failure, comprising administering RS504393.  As set forth above, Higgins establishes that RS504393 is a CCR2 antagonist.  Thus, Plefer teaches a method of treating cardiomyopathy, hypertrophic cardiomyopathy, and chronic heart failure, comprising prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to administer the CCR2 antagonist, RS504393, during late-phase overload hypertrophy and/or cardiac hypertrophy decompensation with an expectation of success, since the prior art establishes that inhibition of CCR2 reduced pressure overload-induced macrophage infiltration and myocardial fibrosis and reduced cardiac hypertrophy and fibrosis and preserved cardiac function.  Moreover, it would have been prima facie obvious to administer the RS504393 during any phase of hypertrophic cardiomyopathy including pressure overload hypertrophy, late phase pressure overload hypertrophy, cardiac hypertrophy decompensation, and heart failure since the prior art establishes that RS504393 is useful for treating hypertrophic cardiomyopathy and heart failure and pressure-overload hypertrophy, cardiac hypertrophy decompensation and clinical heart failure are progressive states cardiac hypertrophy to heart failure. 


Applicant argues:
Applicants note that they are not arguing that the features of a secondary reference cannot be bodily incorporated into the structure of the primary. Additionally, in response to the implication that Applicants are attacking references individually, it is noted that ascertaining the differences between the claimed invention and the prior art is one of the factors in determining whether a given claim is non- obviousness in view of the cited art. KSR v. Teleflex, 550 U.S. 398, 406 (2007), citing Graham v. John Deere Co. of Kansas City, 383 U. S. 1, 17-18 (1966). Thus, making the above observations as to the failure of the cited references to teach or suggest to one of ordinary skill each and every claim limitation recited in the present claims is not attacking the references individually. Instead, the observations made above are meant to point out the shortcomings of the disclosures of Pfleger, Higgins, Wang, and Schiattarella et al. alone, as well as in combination, as it relates the claimed subject matter of the claims. Namely that Pfleger, Higgins, Wang and Schiattarella et al. alone, as well as in combination, fail to teach that a CCR2 antagonist, such as RS504393, administered to a subject would be therapeutically effective for the treatment of pressure overload-induced cardiac hypertrophy when the CCR2 antagonist is administered to the subject during the occurrence of pathological cardiac hypertrophy decompensation as instantly claimed.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Plefer teaches a method of treating cardiomyopathy, hypertrophic cardiomyopathy, and chronic heart failure, comprising administering a CCR2 antagonist, prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to administer the CCR2 antagonist, RS504393, during late-phase overload hypertrophy and/or cardiac hypertrophy decompensation with an expectation of success, since the prior art establishes that inhibition of CCR2 reduced pressure overload-induced macrophage infiltration and myocardial fibrosis and reduced cardiac hypertrophy and fibrosis and preserved cardiac function.  Moreover, it would have been prima facie obvious to administer the RS504393 during any phase of hypertrophic cardiomyopathy including pressure overload hypertrophy, late phase pressure overload hypertrophy, cardiac hypertrophy decompensation, and heart failure since the prior art establishes that RS504393 is useful for treating hypertrophic cardiomyopathy and heart failure and pressure-overload hypertrophy, cardiac hypertrophy decompensation and clinical heart failure are progressive states cardiac hypertrophy to heart failure. 


Applicant argues:
One skilled in the art could not infer, find it predictable, and/or have a reasonable expectation of success of treating pressure overload-induced hypertrophy in a subject by 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2145 states:
Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that "[g]ood science and useful contributions do not necessarily result in patentability." Id. at 1364, 83 USPQ2d at 1304.  In the instant case, as set forth above, since Pfleger teaches a method of treating cardiomyopathy, hypertrophic cardiomyopathy, and chronic heart failure, comprising administering RS504393, since Higgins teaches RS504393 is a CCR2 antagonist, since Wang teaches that inhibition of CCR2 significantly reduced pressure overload-induced macrophage infiltration and myocardial fibrosis and reduced cardiac hypertrophy and fibrosis and preserved cardiac function, and since Schiattarella teaches when the pressure overload state is persistent, the hypertrophic phenotype of the myocardium inexorably progresses to a state of decompensation and clinical heart failure, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to administer the CCR2 antagonist, RS504393, during late-phase overload hypertrophy and/or cardiac hypertrophy decompensation with an expectation of success, since the prior art establishes that inhibition of CCR2 reduced pressure overload-induced macrophage infiltration and myocardial fibrosis and 
RS504393 is useful for treating hypertrophic cardiomyopathy and heart failure and pressure-overload hypertrophy, cardiac hypertrophy decompensation and clinical heart failure are progressive states cardiac hypertrophy to heart failure. 


Applicant argues:
Prior to the filing date of the present application, it had not been shown that the therapeutic effect of a CCR2 antagonist for the treatment of cardiomyopathy was limited to the CCR2 antagonist being administered during the occurrence of pathological cardiac hypertrophy decompensation. In contrast, the specification discloses the unexpected critical finding that a CCR2 antagonist, such as RS504393, has no effect during early-phase compensatory pressure overload hypertrophy (POH) where the compensatory adaptation response is driven by 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.



	Applicant argues:
The subject matter of claim 1 exhibits unexpected results.  Prior to the present application, it was unknown that the therapeutic effect of a CCR2 antagonist for the treatment of pressure overload-induced cardiac hypertrophy was limited to the CCR2 antagonist being administered during the occurrence of pathological cardiac hypertrophy decompensation.  The 
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02(d) states:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, applicant shows data for a single CCR2 antagonist.  Data for a single compound is insufficient to establish unexpected results for the full scope of CCR2 antagonists claimed.
Moreover, the Examiner notes that  Schiattarella teaches rapid mechanisms whereby cardiac muscle responds to increased load are, however, insufficient to maintain cardiac contractility for an extended period if the inciting stress is not eliminated; therefore, increases in cardiac mass ensue but which ultimately lead to untoward consequences; indeed, with persistent pressure stress, the heart undergoes apparently irreversible decompensation, resulting in chamber dilatation and reduced systolic function; this “maladaptive” hypertrophy, as emerges when the inciting stress is not abated, represents a common feature in virtually all forms of heart failure; therefore, the concept of transition from a short-term compensatory response to maladaptation points to cardiac hypertrophy as a novel therapeutic target (see page 9, 4th paragraph).  Moreover, Schiattarella teaches in the setting of uncontrolled hypertension, for example, cardiomyocytes hypertrophy; similarly, following myocardial infarction, surviving cardiac myocytes in border and remote zones of tissue increase in size in st full paragraph).  As set forth above, Pfleger teaches a method of treating cardiomyopathy, hypertrophic cardiomyopathy, and chronic heart failure, comprising administering RS504393.  Moreover, Pfleger teaches the method is also useful for treating hypertension (see claim 33).  Thus, Pfleger explicitly teaches CCR2 antagonists, including RS504393, are useful for treating all phases of hypertrophic cardiomyopathy from hypertension, which induces hypertrophic cardiomyopathy, which transitions from pressure overload to decompensation and ultimately heart failure.  Thus, it is not unexpected that administering, RS504393, is useful for the treatment of pressure overload-induced cardiac hypertrophy.


Applicant argues:
Liao describe the role of KLF4 in the heart as a transcriptional regulator that is indispensable for the heart's response to stress in vivo (Abstract). However, Liao fails to teach administering a vector encoding KLF4 to a subject for any purpose.  Efe describes treating a differentiated cell (i.e., mouse embryonic fibroblasts (MEFs) or neural precursor cells) in culture to generate a less differentiated cell that can be subsequently differentiated into various cells including cardiac cells (e.g., cardiomyocytes).  Efe does not teach administering to a subject a vector encoding KLF4 for any purpose, let alone for the treatment of a cardiomyopathy. 

Examiner's response:
Applicant's arguments have been fully considered but are not persuasive.
As set forth above, Efe teaches a method of treating a subject in need thereof wherein the subject has cardiomyopathy (see claims 53 and 55) by administering a pharmaceutical composition comprising cells having a second non-pluripotent cell fate obtained by converting an animal cell from a first non-pluripotent cell fate comprising introducing a polynucleotide encoding a Klf4 polypeptide (claims 49 and 53 wherein the subject has cardiomyopathy (claim 55).  A polynucleotide encoding a Klf4 polypeptide reads on a KLF4 vector.  The composition taught by Efe is a composition comprising cells having a Klf4 vector.  Thus, the composition taught by Efe comprises a KLF4 vector for treating cardiomyopathy.  As set forth above, since Pfleger, Higgins, Wang and Schiattarella suggest a method of treating  cardiomyopathy, hypertrophic cardiomyopathy, and chronic heart failure, comprising administering RS504393, prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method suggested by Pfleger, Higgins, Wang, and Schiattarella to further comprise administering a KLF4 vector as suggested by Liao and Efe with an expectation of success, since the prior art establishes that a KLF4 is necessary for the compensated response to pressure overload in cardiomyocytes and is useful for treating cardiomyopathy.  Moreover, as set forth above, Efe teaches expression cassette refers to a polynucleotide comprising a promotor or other regulatory sequence operably linked to a sequence encoding a protein [0065]; for proteins to be expressed in a cell (Klf polypeptide), one or multiple expression cassettes can be used [0131]; any type of vector can be used to introduce an expression cassette into a cell; exemplary vectors include plasmids and viral vectors.  Thus, Efe clearly teaches the cells comprise viral vectors that express Klf polypeptide including KLF4.  


Applicant argues:
The fact that Liao teaches: a) overexpression of KLF4 in neonatal rat ventricular myocytes inhibits features of cardiomyocyte hypertrophy; b) KLF is induced by hypertrophic stimuli; and c) is necessary for the compensated response to pressure overload in vivo is at best 

Examiner's response:
Applicant's arguments have been fully considered but are not persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the teachings of Liao are relied upon to establish that it was recognized the art before the effective filing date of the instant invention that KLF4 is necessary for the compensated response to pressure overload.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method suggested by Pfleger, Higgins, Wang, and Schiattarella to further comprise administering a KLF4 vector as suggested by Liao and Efe with an expectation of success, since the prior art establishes that a KLF4 is necessary for the compensated response to pressure overload in cardiomyocytes and is useful for treating hypertrophic cardiomyopathy.  
	
Conclusion
Claims 1, 5, 7, 9, 10, 21, and 22 are rejected.
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628